April27, 2015

      Mr. Abel Acosta, Clerk
      Court of Criminal Appeals
it+
      P.O. Box 12308
      Austin, Texas 78711-2308


      Re:    Ex parte Robert Dian Williams, Case No. 1099166-A (In the 183rd Judicial District Court
             ofHarris County, Texas).                                                           ·

                    ~   Motion for Leave to File Original Writ ofMandamus

      Dear Clerk:

      Enclosed please find the original copy of Applicant William's Original Motion for Leave of the
      Court file his Original Writ of Mandamus with Brief in Support, to be filed among the papers in
      the above-styled and numbered cause.

      Please notify Applicant at his address listed below of the date of filing and disposition of these
      proceedings. By copy of this letter, I am forwarding a true and correct copy of this instrument to
      the Respondent.

      Thank you for your kind attention to this matter.


                                                                                    RECEIVED IN
                                                                             COURT OF CRIMINAL APPEALS

                                                                                      ~AY   08 2015
      Polunsky Unit
      3872 FM 350 South
      Livingston, Texas 77351-8580

      Enclosure

      Cc:    The Honorable Judge Vanessa Velasquez

             File
,.
         ."
         \
~~   \




                              WRIT NUMBER: _ _ _ _ _ _ _ _ _ __
                                    (Trial Case No. Case Number: 1099166-A)


              ROBERT DION WILLIAMS,          §                                   IN
              TDCJ-CID#01609751, Relator, Pro se,
                                             §
                                             §                                  THE
              v.                             §
                                             §                   COURT OF CRIMINAL APPEALS
              THE HONRABLE VANESSA           §
              VELASQUEZ ACTING IN HER        §                          AUSTIN, TEXAS
              OFFICIAL CAPACITY AS JUDGE     §
              OF THE 183RD JUDICIAL DISTRICT §
              COURT OF HARRIS COUNTY TEXAS,§
                                Respondent.  §



              APPLICANT WILLIAM'S ORIGINAL MOTION FOR LEAVE OF THE COURT
                    TO FILE WRIT OF MANDAMUS WITH BRIEF IN SUPPORT


              TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

                     COMES NOW, Robert D. Williams, TDCJ-CID#01609751, Relator, prose, in

              the above-styled and numbered cause and files this, his Original Motion for Leave of the

              Court to File Writ of Mandamus with Brief in Support, pursuant to Article 11.07, Section

              3(C) of the Texas Code of Criminal Procedure and in support thereof, would respectfully

              show the Court as follows:

                                                        .I.
                                                       Relator


              1.     Robert D. Williams, TDCJ-CID#O 1609751, is an offender incarcerated in the

              Texas Department of Criminal Justice, Correctional Institutions Division ("TDCJ-CID"),

              and is appearing prose, and can be located at the Polunsky Unit, 3872 FM 350 South,

              Livingston, Polk County, Texas, 77351.



              Williams Writ of Mandamus
2.      Relator has exhausted all his remedies and has no other adequate remedy at law.

3.      Relator filed his original Application for Writ of Habeas Corpus on March 11,

2013, 1 with the Chris Daniel, District Clerk of Harris County. Texas law requires the

clerk of the district court to serve a copy of the instant writ application upon the district

attorney within 15 days of Applicant filing his writ of habeas corpus application. After

the expiration of the time allowed for the State to respond has passed, the trial court is

allowed 20 days to determine whether the application contains allegations of

controverted, previously unresolved facts material to the legality of the applicant's

confinement exist. Art. 11.07, §3(c). If the trial court determines that the application for

writ of habeas corpus presents such issues it "shall enter an order within 20 days of the

expiration of the time allowed for the state to reply, designating issues of fact to be

resolved." !d. In the present case, the trial court designated issues on March 23, 2013.

Since that time more than thirteen (13) months have elapsed without the trial court

transmitting Relator's application seeking habeas corpus to this Court for final

disposition.

4.     The act sought to be compelled is ministerial, not discretionary in nature. The

Texas Code of Criminal Procedure, Art. 11.07 Section 3(c) requires Respondent to

immediately transmit to the Court of Criminal Appeals a copy of the application for writ

of habeas corpus, any answers filed, and a certificate reciting the date upon which that

finding was made, if the convicting court decides that there are no issues to be resolved.

No copy of the application for writ of habeas corpus, any answers filed, and a certificate

reciting the date upon which that finding was made and transmitted to the Court of


1
  See Appendix A, copy of notification from the Clerk of Harris County that Applicant's original
application for writ of habeas corpus was filed on March II, 2013.


Williams Writ of Mandamus                      2
Criminal Appeals. Had Respondent directed such documents be transmitted to the Court

of Criminal Appeals as required statute, Relator would have received notice from this

Court. Petitioner avers that while the trial court did in fact designate issues requiring

resolution, the writ of habeas corpus application has been pending in the trial court for

approximately thirteen (13) months since that time, which is inherently unreasonable.



                                           II.
                                     RESPONDENT


5.     Respondent, the Honorable Vanessa Velasquez, acting in her official capacity as

Judge of the 183rd Judicial District Court of Harris County, Texas, has a ministerial duty

to resolve issues she designates as requiring resolution by all customary means in a

timely manner, as the Great Writ is one of expediency so as to avoid innocent citizens

from languishing in prison needlessly. Judge Vanessa Velasquez, presiding judge of the

183rd Judicial District Court of Harris County, Texas, may be served at her place of

business at: Judge Vanessa Velasquez, presiding Judge of the 183rct Judicial District

Court of Harris County, Texas, Harris County Criminal Justice Center, 1201 Franklin,

18th Floor, Houston, Texas, 77002.



                                           III.
         Violation of Article 11.07 of the Texas Code of Criminal Procedure


3.     The Respondent violated Article 11 07 Section 3(c) of the Texas Code of

Criminal Procedure by failing to provide a copy of the application for writ of habeas

corpus, any answers filed, and a certificate reciting the date upon which that finding was



Williams Writ of Mandamus                   3
made to the Court of Criminal Appeals within the time prescribed by law and within a

reasonable time from the date on which the documents were requested to be transmitted.

4.     Numerous requests for the transmittal of the application for writ of habeas corpus,

any answers filed, and a certificate reciting the date upon which that finding were made

have gone unanswered. Applicant/Relator made requests in Ex parte Robert Dian

Williams, No. 1099166-A, to the Honorable Vanessa Velasquez, Presiding Judge of the

183 rd Judicial District Court of Harris County, Texas to no avail.

5.     To date, Relator has received no response from Respondent regarding Relator's

request for transmittal of a copy of the application for writ of habeas corpus, any answers

filed, and a certificate reciting the date upon which that finding was made to the Court of

Criminal Appeals.

6.     As is clear from the record before the Court, Relator has repeatedly put

Respondent on notice that Relator seeks the copy of the application for writ of habeas

corpus, any answers filed, and reciting the date upon which that finding was made to the

Court of Criminal and that such records are required by the Court of Criminal Appeals to

act on Relator's writ of habeas corpus. Relator has gone well beyond any requirement or

obligations imposed upon him by the Texas Code of Criminal Procedure. In contrast to

Relator's efforts, Respondent has wholly failed to comply with the Texas Code of

Criminal Procedure, Article 11.07 Section 3(c), and '~S acting in bad faith, and has also

failed to afford Relator the professional and common courtesy of any written responses to

his correspondence and requests.

7.     Article 11.07 Section 3(c) clearly was promulgated to ensure the writ be one of

expedience, not to be placed on the back burner of the trial court's docket indefinitely.




Williams Writ of Mandamus                     4
                                            IV.
                                PRAYER FOR RELIEF


       WHEREFORE, PREMISES CONSIDERED, Relator, Robert Dion Williams,

TDCJ-CID#O 1609751, proceeding in pro se, respectfully requests a finding that the

Respondent has not resolved the issues designated for resolution or if Respondent has

done so, she has wholly failed to direct the clerk of the court to transmit documents to the

Court of Criminal Appeals within a reasonable time after the date the issues in question

were resolved, that Relator brought this litigation in good faith and has substantially

prevailed. Relator prays for an Order directing Respondent to direct the clerk of the trial

court to transmit a copy of the application for writ of habeas corpus, any answers filed,

and a certificate reciting the date upon which that finding was made to the Court of

Criminal Appeals as directed in Article 11.07, Section 3(c) ofthe Texas Code of Criminal

Procedure.




                                              Polunsky Unit
                                              3872 FM 350 South
                                              Livingston, Texas 77351-8580




Williams Writ of Mandamus                    5
                             CERTIFICATE OF SERVICE


       I, Robert D. Williams, TDCJ-CID#01609751 Relator, prose, herein certify, that I

have sent a true and correct copy of this instrument to the Respondent, by placing same,

in a U.S. mail box, first-class, postage paid, addressed to:


Judge Vanessa Velasquez
Presiding Judge, 183rd Judicial District Court
Harris County, Texas
P.O. Box 4651
Houston, Texas 77210

               SIGNED on this the 2ih day of April2015.




Williams Writ of Mandamus                     6
            \
                            APPENDIX


                               A




Williams Writ of Mandamus      7
                                                             CHRIS DANIEL
                                                HARRIS COUNTY DISTRICT CLERK




l\·1arch 11, 2013


ROBERT DION WILLIAMS
#1609751 POLUNSKY lJNIT
3872 FM 350 SOUTH
LIVINGSTON, TEXAS 77351-8580

RE: CAUSE #1099166-A
I 83rd District Court

Dear Applicant:

Your post conviction application for Writ of Habeas Corpus was received and filed on 09-07-12.
Article 11.07 of the T cxas code of Criminal Procedure affords the State 15 days in which to
answer the application after having been served with said application. After the 15 days allowed
the State to answer the application, the Court has 20 days in which it may order the designation
of issues to be resolved, if any. If the Court has not entered an order designating issues to be
resolved within 35 days after the State having been served with the application, the application
will be forwarded to the Court of Criminal Appeals for their consideration pursuant to Article
11.07, Sec. 3 (c) of the Texas Code of Criminal Procedure.

The records ofthe office reflect the following:

CAUSE NO.                   PETITION FOR WRIT OF HABEAS CORPUS                                          DISPOSITION

All future correspondence should indicate the above listed cause number.




Leslie Gar~a, eputy
Criminal P&st T al
                   '-/
CC: District Attorney
    Judge, Presiding Court




                  1201   fRANKLIN   •   P.O.   130X   4651   •   HOIJSTO:-!,   TEXAS 77210-4651   • {888) 545-5577

PAGE   I   OF I                                                                                                 REv. 01-02-04   1/f'•

                                                                                                                                  I